Citation Nr: 0413812	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.   

In November 2003, the RO notified the veteran that he had 
been scheduled for a hearing on December 15, 2003, before a 
Hearing Officer at the RO.  In November 2003, VA received 
correspondence from the veteran canceling the scheduled 
hearing.  As such, the veteran's request for a hearing is 
considered withdrawn.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran contends that while in basic training in 1946 at 
Fort Shepherd in Wichita Falls, Texas, he was attacked by 
four or five men when walking across the parade field at 
night.  He claims that he was beaten severely with many blows 
to the face and head.  Subsequently, the veteran returned to 
his barracks and described the assault to his fellow service 
members.  The next morning he went to sick call and was 
treated and released.  As a result of this attack, the 
veteran contends that he now has PTSD and that service 
connection is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations.  
Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as military 
records, including service medical records.  VA will end its 
efforts to obtain these records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  In the circumstances of this 
case, the veteran's service medical records from the time he 
was at Lowery Field, Colorado, have been obtained.  
Additionally, the RO requested the veteran's personnel file, 
as well as clinical records from Lowery Field, Colorado, for 
June 1946 to August 1946, from the National Personnel Records 
Center (NPRC).  NPRC responded that the clinical records were 
in the veteran's personnel file that had been destroyed by 
fire.  However, no effort was made to obtain any service 
records from Shepherd Field, Texas, where the alleged assault 
occurred.  As such, it is unclear whether a search through 
all alternate sources has been made, to include hospital 
facilities.  On remand, efforts should be made to ascertain 
the existence of any additional service records.  Any other 
outstanding records of relevant medical treatment should also 
be obtained for consideration.

Additionally, the Board notes that in a May 2002 letter to 
the veteran, the RO advised him that statements from anyone 
who witnessed or knew about the assault may be helpful to the 
veteran's claim.  The veteran had previously indicated that 
he was alone when the assault happened, but he thereafter 
returned to his barracks and his fellow service members 
cleaned him up.  While this case is on remand, the veteran 
should be given another opportunity to provide statements 
from his fellow service members who may have knowledge 
surrounding the veteran's alleged in-service assault. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection claim, and indicating whether 
the veteran should submit such evidence 
or whether VA will obtain and associate 
such evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  The RO should specifically 
advise the veteran to submit any 
statements from his fellow service 
members who may have knowledge 
surrounding the veteran's alleged in-
service assault. 

2.  The RO should ascertain whether 
additional service medical records are 
available, in particular, the records 
from Shepherd Field, Texas, from 1946.  
The RO should document requests made 
through official sources; a positive or 
negative response should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  

3.  The veteran should specifically be 
requested to identify all current and 
past VA and non-VA medical providers who 
have examined or treated him for a 
psychiatric disability, to include PTSD.  
The RO should take the appropriate steps 
to obtain identified records not already 
associated with the claims file.  A 
response, negative or positive, should be 
associated with the claims file.  For VA 
records, requests must continue until the 
RO determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  

4.  The RO should then conduct any 
additionally-indicated development, to 
include any follow-up stressor 
development indicated by the record 
and/or affording the veteran any 
contemporary examinations deemed 
necessary for the appropriate 
adjudication of the claim.

5.  After completing the above, the 
veteran's service connection claim should 
be re-adjudicated, based on the entirety 
of the evidence.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

